Citation Nr: 1316570	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  09-43 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a service-connected psychiatric disorder classified as major depressive disorder, currently rated as 70 percent disabling. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

3.  Entitlement to an effective date earlier than August 11, 2008, for the assignment of a 70 percent disability rating for service-connected psychiatric disability.


REPRESENTATION

Appellant represented by:	William C. Haynes, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from July 1975 to June 1979 and from July 1989 to December 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to a rating in excess of 50 percent disabling for major depression and denied entitlement to TDIU.  While the appeal was pending the RO granted a 70 percent rating effective from August 11, 2008.  As this is not the maximum rating available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at a March 2013 videoconference before the undersigned member of the Board.  A transcript of the hearing is associated with the electronic record. 


FINDINGS OF FACT

1.  The Veteran's service-connected psychiatric disorder is productive of occupational and social impairment with deficiencies in most areas, due to problems with fluctuating mood, sleep, low energy and anxiety/worry, but his psychiatric symptoms are not productive of total occupational and social impairment. 

2.  The Veteran's service-connected disability likely precludes substantially gainful employment.

3.  The record does not reflect that the Veteran had symptoms warranting a 70 percent rating for his psychiatric disorder earlier than August 11, 2008.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for the Veteran's psychiatric disability have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9434 (2012).  

2.  The criteria for entitlement to TDIU have been met. 38 U.S.C.A. §§ 1155 , 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.16, 4.25 (2012).

3.  The criteria for an effective date earlier than August 11, 2008, for a 70 percent disability rating for service-connected psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9434 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183  (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A VCAA letter dated in August 2008 addressing the increased rating and TDIU claims fully satisfied the duty-to-notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter described how appropriate effective dates were assigned as outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA, Social Security and private medical records are in the claims folders.  Records identified by the Veteran as relating to this schedular rating claim have been obtained to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claims.  

With respect to claims for increased ratings and TDIU, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991); 38 C.F.R. § 3.327(a) (2012).

In October 2011, the RO provided the Veteran with VA examinations with regard to his service-connected psychiatric disorder and TDIU.  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2012).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The examiner considered the effects of the Veteran's service-connected disabilities on his employability.  As such, the Board finds that the examination in this case is adequate upon which to base a decision with regard to the claims and that a new VA examination need not be conducted at this time. 

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II  Analysis

By way of history, service connection was granted for a psychiatric disorder in April 1996, which assigned an initial 10 percent rating.  Subsequent adjudications since that claim have increased the rating, ultimately to 70 percent, effective on August 11, 2008.  The Veteran contends that a rating in excess of 70 percent disabling is warranted.  He additionally alleges that he is entitled to TDIU.  

The evidence pertinent to this matter includes a February 2008 Social Security examination, which noted that the Veteran treated his mental disorder with medication, counseling and attendance at AA meetings.  His treatment notes indicated that his depression was stable and the rest of his mental status was not significantly affected.  He lived with his spouse and daughter and was capable of activities of daily living, including shopping, cooking and driving.  He worked part time at a department store in receiving.  He reported difficulties in social interactions, preferring to avoid people, but he attended appointments and counseling.  His attention span was limited, but he was able to do his job.  He had an ability to perform simple work tasks on a consistent basis.  He had an ability to perform simple work tasks on a consistent basis.  His statements were regarded partially credible by Social Security.  He was able to meet basic demands of competitive work on a sustained basis despite the limitations of his impairment.  

VA records from August 2008 document that the Veteran generally had good sleep of 8 hours per night and a good appetite.  Mental status examination generally revealed the Veteran to be casually dressed, alert and oriented times 3 with goal-directed speech, and good eye contact.  He had no evidence of hallucinations, suicidal or homicidal ideations, paranoia, delusions or other evidence of a major thought disorder.  His mood was described as "not real good" but his affect was pleasant, if slightly anxious.  He did endorse anxiety and worry.  He was diagnosed with major depressive disorder, rule out bipolar versus anxiety, and alcohol dependence in remission.  Another note from August 2008 indicated that he was approved for Social Security disability benefits, which greatly reduced stress.  He planned on finding a new job and was going to explore this with a vocational counselor.  In September 2008, he was noted to have decreased anxiety since he started a new medication (Klonopin).  His sleep was 8 hours, and his appetite was good.  He felt much improved and had no racing thoughts.  

The report of a September 2008 VA examination disclosed that the Veteran was working part time at a department store.  He had no particular chief complaints.  This examiner was asked to follow up regarding the diagnosed major depression and noted that there was no major change.  The Veteran's history of outpatient treatment in individual counseling and past history of supportive counseling was noted, although he was never hospitalized for psychiatric issues.  He denied current problems with alcohol, although an extensive 20-year history of past problems with alcohol was noted.  Socially, he was in a supportive marriage of 28 years to his second wife and described her as a good friend.  He reported not having many friends in the area, but described numerous friends in the military throughout the United States.  He felt this support system was adequate.  Work took place from 4-9 pm on weekends.  Otherwise he did not do much due to severe financial constraints.  However, he usually enjoyed doing things if he had the money to and tried to be active and do things with his wife.  He got along fairly well with his children.  He enjoyed watching sports.  

Overall, he seemed to be functioning okay despite his depressive problems.  He reported feeling helpless about being unable to drive due to a lost license, and complained that he felt aimless and lacked direction.  His mood was presently better, but he still felt depressed, which he rated as an 8 when feeling depressed, and only "slightly" depressed when he felt better.  He felt depressed more days than not.  He described poor energy but fairly good concentration.  His sleep was good with medication, but poor without it.  He reported a good appetite.  He denied psychomotor agitation, but complained it was difficult to enjoy things.  He denied suicidal or homicidal ideations.  He felt guilty about his lack of functioning, but this was unclear as to whether it was a symptom of depression versus a typical reaction in the context of problems.  The examiner discussed the nature of his differential diagnoses and stated there was not sufficient evidence to suggest a bipolar aspect or clear evidence of personality disorder.  His major problem was primarily related to depression with panic/anxiety symptoms.  There were no post traumatic problems, or significant phobias.  His alcohol dependence was in remission for 3 years.  There were questions of possible ADHD in childhood, but it was noted that he had not really struggled with this as an adult.  

Mental status examination revealed the Veteran to be casually dressed, groomed, and alert and oriented.  He had a broad affect, euthymic mood, and was slightly anxious at times.  He had no unusual mannerisms or tics.  He had normal speech and no evidence of suicidal or homicidal ideations.  His thought process was clear, coherent, goal directed and logical.  His speech was normal.  He had no evidence of obsessions, hallucinations, delusions or compulsions.  There was no evidence of major concentration or memory disturbance.  The Axis I diagnosis was major depression, recurrent-current episode chronic.  His GAF was 51-60.  

The examiner commented that the Veteran's present symptoms appeared better with pharmaceutical intervention, and it was suggested that he possibly would significantly improve with counseling.  He was currently stable without suicidal ideation.  He currently worked part time and was doing okay in his present job, but reported it was tough working with individuals in their 20's who were immature.  His general work history was noted to include multiple jobs.  His work history deteriorated since service.  As best as this examiner could tell, he just quit jobs impulsively when stressed.  (A September 2008 addendum confirmed review of the claims file, with no changes made.)  

An October 2008 individual therapy note revealed the Veteran had been working part time at a department store, but was getting more upset with the job and crew, so he quit and now felt better.  He had more than enough to do to stay busy and planned to work on finding another hobby or part-time job after the New Year.  He was maintaining sobriety.  Mental status revealed normal speech, neutral mood, no suicidal or homicidal ideation, and intact reality testing.  A psychiatry note from the same month again noted that he quit his job in frustration.  He had some scattered thoughts, but not racing thoughts.  He denied adverse affects from decreasing Seroquel.  He had a good appetite and slept 6-8 hours.  He had good eye contact, no abnormal movements, unpressured speech and goal directed thought content.  His mood was a little down and his affect was pleasant but slightly anxious.  He had no evidence of a thought disorder such as suicidal/homicidal ideations, hallucinations, delusions, paranoia or delusions.  He had some anxiety and worry at times.  Insight and judgment were fair.  The assessment continued to be that of major depressive disorder (MDD) recurrent, rule out bipolar versus anxiety related symptoms and alcohol dependence in remission.  A December 2008 psychiatry note disclosed that he was doing well since medication adjustments of decreased Seroquel and increased Prozac.  He continued to sleep well (8 hours), with good appetite.  He was also working out at a gym 3 days a week.  He was still isolative but was working on this.  He denied racing thoughts.  He was sober for 3 years.  Mental status was generally unremarkable with casual appearance.  He was calm, alert, oriented times 3, and had no abnormal movements.  His speech was not pressured.  His thought content was normal and goal directed, with no mood disturbance, and his affect was pleasant.  He continued to deny suicidal and homicidal ideations.  He had no hallucinations, paranoia or delusions.  He had anxiety at times, denied worry and had insight and judgment.  The assessment was unchanged from that in October.  

The Veteran continued psychiatric treatment in 2009, with a February 2009 note disclosing some sleeping problems since discontinuing Seroquel, with increased dreaming, anxiety and worry.  He had a slightly more depressed mood.  He had a good appetite.  He was noted to be thinking about going to school to become a nurse.  Mental status examination was the same as the prior ones in October and December 2008, although slight head and hand tremors were noted, and his mood was slightly more depressed, and slightly increased anxiety and worry.  His diagnosis was unchanged.  A GAF of 50 was assigned.  In March 2009 he had some improvement, with better mood and was sleeping 8 hours since Seroquel was restarted.  His appetite was good, and his weight was stable.  He was anticipating getting his driver's license back soon.  Mental status examination was unchanged except his mood was better with pleasant affect and slightly anxious with anxiety and worry at times.  The diagnosis was unchanged and his GAF was 47.  A general note from the same note indicated that things were going well although he was not very verbal.  His financial pressures decreased since he was approved for Social Security disability.  He was not working and felt like he had enough to do around the house to stay busy.  Overall his mood was neutral and reality testing was intact.  His insight and judgment were adequate and he had no suicidal or homicidal ideations.  

In a June 2009 note, he was noted to have issues following a bout of pneumonia, and was described as more "down" with feelings of occasional hopelessness, increased anxiety and decreased sleep.  He also endorsed anhedonia, decreased motivation and more isolation.  Mental status examination continued to show the same generally unremarkable findings as prior ones, again with slight head and hand tremors noted, as well as evidence of anxiety.  The diagnoses remained the same.  Another note from the same month showed similarly unremarkable mental status findings, with appropriate dress and hygiene noted, and no evidence of issues with orientation, behavior or evidence of serious thought or perceptual disorders.  He was noted to be thinking of looking for part-time work.  He was okay with his current level of function.  

A July 2009 psychiatry note contained an observation that the Veteran appeared slightly anxious, possibly due to seeing a different provider.  Otherwise his mental status examination was generally the same as the previous ones, and the diagnosis was unchanged.  The Veteran reported his prescriptions were working better since an increase in Prozac.  He was noted to feel more motivation and had started going for walks.  His sleep improved and he reported less anxiety except that he continued to avoid crowds as they made him anxious.  He described family life issues as ongoing stressors, but he felt he was managing well and wanted to continue his current medication regimen.  

The report of an April 2010 VA examination shows the history of multiple medical problems, including in pertinent part major recurrent depression and past history of alcohol dependences.  The examiner wished to clarify an error made in a prior examination (from 2006) stating that the Veteran had had an Axis II diagnosis of personality disorder.  The examiner determined that this should be deleted, noting that the Veteran had had a long history of service without evidence of such diagnosis.  The examiner also felt there was a co-morbid diagnosis of PTSD along with the depression, noting stressors in service that included aircraft accidents on the aircraft carrier on which the Veteran had served.  The examiner noted that following service the Veteran had a marked decrease in efficiency and ability to perform occupational tasks.  He was noted to have done various temporary jobs and had several periods of depressed mood, anxiety, suspiciousness and panic attacks on a weekly basis.  He was having chronic sleep impairment, moderate memory loss, and difficulty comprehending complex tasks and recent events.  He was noted to meet the criteria for depression and PTSD.  

Mental status examination was similar to those in the treatment records dating back to 2008.  Specifically, he was oriented to place, time, person, and situation.  He had a slight head tremor, but otherwise his movements were unrestricted and fluid.  His speech was clear and spontaneous, with rhythm and tone normal.  He had no pressured speech.  His mood was depressed and socially withdrawn, but was "coming up" a little better with therapy.  His affect was depressed and anxious.  His thought process was coherent at the time of the interview, but was variable with mood while socially isolated in the basement of his home.  He persisted in having no suicidal or homicidal ideations, or hallucinations.  He did however have some delusional thinking from time to time due to disturbed sleep and frequent nightmares and flashbacks.  His insight and judgment were poor.  He was competent to handle funds and activities of daily living.  Following testing, the examiner stated that the evidence established a comorbid diagnosis of severe posttraumatic stress disorder (PTSD) with a major depressive disorder.  The diagnosis of history of alcohol abuse was just that-history.  The PTSD/depression symptoms resulted in personal, social and vocational impairments affecting the quality of his life.  His Axis I diagnosis was PTSD, severe with panic attacks and major depressive disorder-recurrent.  His GAF was 45.  

The Veteran submitted a wage list for years between 1996 and 2009, showing generally that he made between 14 and 28 thousand dollars per year, with the last full-time earnings shown to be 21,384 in 2005.  His earnings in 2006 were over $7900, in 2007 were roughly $5900 and in 2008 were roughly $6200.  His various jobs held included retail, nursery work, and courier.  His last part-time job was at a department store in 2007 and 2008.  

VA treatment notes from July and August 2010 revealed in July 2010 he complained of worsening symptoms with more disrupted sleep, increased nightmares, increased irritability and an incident of road rage where he confronted the other driver.  He was angry and impatient, had racing thoughts, and was more depressed.  He had some increased anxiety.  However he continued to deny suicidal or homicidal tendencies.  On mental status examination he was calm, with casual appearance, fully alert and oriented, with good eye contact and no abnormal movements.  His speech was not pressured.  His affect was pleasant.  He had no evidence of hallucinations or delusions, as well as the aforementioned absence of suicidal/homicidal thoughts.  His anxiety and worry increased.  His insight and judgment were fair.  He continued to be assessed with MDD, rule out bipolar, and alcohol dependence in remission.  

Lay statements from the Veteran's family members include a statement from his wife describing the Veteran as rarely leaving the house and having no friends and being totally socially and occupationally impaired.  She described him as having numerous jobs since service that he quit because he was unable to deal with people.  She described him as having anger and inability to handle stress, was constantly depressed with flattened affect and was incapable of holding a normal conversation.  She reported that he used to be very athletic but now sat around doing nothing and was overweight.  She reported that he sometimes went for several days without shaving or showering and she had to prompt him by telling him he smelled bad.  

A June 2009 statement from his daughter also described the Veteran as unemployable due to depression, and described him as staying in bed for several days and no longer working out, although he was once very active.  She described him as not dressing appropriately for the weather or occasion.  She described him as "agoraphobic," staying in the house mostly, and avoiding any activities due to fear of social situations.  She described his speech as hard to understand with mumbling and stuttering, and that he seemed to lack independent thoughts.  She described him as unable to live independently, as he has not made his own meals, bought his own food or clothes, or paid the bills.  The same daughter submitted a later statement in May 2010 updating the Veteran's situation, saying that he could no longer hold a basic conversation or complete his thoughts.  He had difficulty holding his conversation for more than a few minutes and lost track.  She again described him as having signs of agoraphobia, and also described him as paranoid.  He rarely attended family or social functions, and if he did, would withdraw into a private room or vehicle.  She described him as having a quick temper.  She confirmed he had not held steady employment since service.  She suggested that she worked in the mental health field as she described working with clients with identical issues to the Veteran.  

A September 2010 private vocational consultation report described the Veteran as unemployable and unable to maintain even an unskilled job.  The evaluator reviewed records including mental health records and statements from family members, as well as the Social Security decision that found him unemployable.  The evaluator noted that the VA denied TDIU based on his voluntarily stopping work as a truck driver in 2008.  However this evaluator described the records furnished by the Veteran as showing no evidence that he could work in the competitive job market.  

The report of an October 2011 VA psychiatric examination noted that the Veteran was unemployed for the past 3 years.  There were no chief complaints.  The examiner was to address this matter in terms of the TDIU claim and his major depression with PTSD.  The examiner commented that his past psychiatric history really was without internal change.  He continued to struggle with very problematic depression despite treatment with pharmacotherapy.  This helped, but has not full remission.  He was still clean and sober.  He had no hospitalization for suicide attempts or thoughts.  He was compliant with medications.  His psychiatric history was reviewed, dating back to childhood.  Regarding his work history, he reported having not been able to hold a full-time job since service.  The examiner was not able to confirm this fully, but noted that the Veteran appeared to be a reliable historian.  His history suggested that steady work would be difficult at best.  He had not sustained full-time employment.  He was noted to receive income from SSD and VA benefits.  The examiner commented that this steady income played a role in terms of motivation to find work.  Regardless, it was felt unlikely that the Veteran would work.  His work history was suggestive of interpersonal conflict and problems/issues with depression that appeared confirmed.  His marriage was described as unchanged and fairly good, with his wife described as understanding and helped take care of him.  He generally functioned at a lower level.  His daily routine was feeding the cats and then going to the YMCA to exercise if he felt good, or staying inside and sleeping if he did not.  He tried to do things together with his wife but they did not socialize much outside of themselves.  He was noted to be very overwhelmed in crowds and highly anxious.  He felt he had to avoid conflict or he would "blow up" or get agitated.  The examiner noted that the record contained questions of the proper diagnosis-of unipolar depression versus bipolar.  The examiner noted that the Veteran's regular medical provider, Dr. B, believed he was bipolar and this examiner concurred that a bipolar component might be present.  

The present symptoms included feeling depressed, with classic neurovegetative symptoms of depression.  He had no remission.  He also felt pretty anxious although not formally diagnosed with anxiety disorder.  There was no psychosis, drug or alcohol problem present.  He did have some panic symptoms intermittently but did not have any comorbid phobias or obsessive compulsive disorders.  This examiner did not think the Veteran had PTSD.   

Mental status examination again revealed the Veteran to be casually dressed and groomed.  He appeared tense, anxious, and jittery and appeared a bit overwhelmed.  He relaxed more as the interview progressed.  He did have bilateral tremor likely due to medications, but also from tension and feeling anxious.  He was alert and oriented.  His mood was depressed and presented mildly agitated.  He had excellent eye contact.  He had slightly pressured speech at first but it became normal by the end of the session.  He had no suicidal or homicidal ideations.  His thought processes were clear, coherent, goal directed and logical.  He had no obsessions, compulsions, delusions or hallucinations.  He was alert and oriented.  He had no evidence of any major concentration or memory disturbance.  Insight and judgment were pretty good.  He was felt to be competent.  He was diagnosed with Axis I MDD, recurrent, moderate to severe and chronic.  Also diagnosed was rule out bipolar disorder, not otherwise specified.  He continued to be diagnosed with alcohol dependence in full remission over 5 years.  His GAF was 55 to 65.  

The examiner commented that he did have PTSD symptoms based on his history, but again did not think it was a likely diagnosis.  His depression was chronic, severe and had not clearly improved with treatment.  He may also have bipolar disorder.  The examiner opined that regarding employability, the Veteran was not likely to hold a full time job because he had not worked full time since leaving the military.  The examiner described the Veteran as quitting his jobs when he found work too stressful, and part of the reason he did not work was because he felt too stressed out when he did work.  Thus he was not actively seeking employment.  It was noted that his chronic depression/agitation can cause significant occupational difficulties.  Moreover he was noted to have a source of income.  In context of the above, he was less likely than not to secure a full-time job.  However the examiner did not opine that the Veteran was incapable of working a full-time job.  If he were to find a low stress, limited pressure job, he might be able to work full time.  

VA records from 2010 show continued treatment for his psychiatric disorder.  A September 2010 note described a stabilization of mood following further medication adjustments, with sleeping 8 hours, slightly better energy and he had started using an exercise bike.  He felt more stable moodwise, although slightly sedated during the day.  He had no racing thoughts.  Mental status examination persisted in showing generally unremarkable findings as shown in previous treatment records and VA examination reports, other than mild head tremors.  He did have intermittent anxiety but no worry.  The assessment remained unchanged from those in prior records.  A November 2010 record shows that the Veteran complained of feeling slightly depressed the last couple days with no triggers.  He had no family stress at present and denied feeling hopeless or suicidal.  He did not do a lot, but watched television.  He was assessed with depression/bipolar and was followed by psychiatry.  He was urged to get involved in other activities such as reading or volunteering, and participate in household chores.   

VA treatment records from 2011 include an April 2011 psychiatry note that described the Veteran as having good sleep, appetite and energy.  He denied racing thoughts and talked of plans to spend time with his grandchildren next month.  Mental status examination and diagnosis was unchanged from that in the last visit in November 2010.  A GAF of 70 was assigned.  He was next seen by general psychiatry in September 2011 which noted that his Seroquel had been decreased with a decrease in morning "hangover" effects.  He continued with good sleep and appetite and had a fairly stable mood.  He worried about his daughter's health.  Mental status examination did not deviate from that in April 2011 and prior ones.  His mood was "pretty good."  His diagnosis was unchanged and his GAF was 70.  In December 2011 he was noted to have last been seen in September 2011 when more medication adjustments were undertaken, with reduction in Klonopin.  The Veteran reported continuing mood instability about half a week and doing well the other half.  He reported being more depressed and had poor energy and initiative.  His concentration had decreased.  Mental status examination was the same as the earlier ones.  Discussions centered around proposed medication changes.  His GAF was 50.  

In January 2012, a psychiatry note shows that the Veteran was doing poorly since the recent medication changes with more disrupted sleep, increased anxiety and worry and increased racing thoughts.  He had increased depressed mood.  He reported having increased family conflicts.  However, mental status examination persisted in his having no evidence of suicidal or homicidal thoughts, hallucinations, or paranoia.  His speech was not pressured and he was alert and fully oriented.  The only finding of note was of mild head and hand tremor.  Plans were to restart his Klonopin.  A psychiatry note of the same month also describes decompensation of his anxiety and depression levels when off of Seroquel and Klonopin.  He complained of significant stress at home with an argument with his wife who attacked him, resulting in police intervention.  He felt helpless and hopeless and considered  being admitted for psychiatric inpatient treatment but denied suicidal ideations.  He had racing thoughts and stayed in bed 7 hours a day, only sleeping 4 hours.  He had poor appetite and lost weight.  Mental status examination was significant for an anxious and depressed mood, and he was shaky, but with psychomotor tremors not as bad.  His mental status findings otherwise did not deviate significantly from prior ones.  His diagnosis remained unchanged and his GAF score was 50.  

At a March 2012 consult, he reported symptoms of depressed mood with sadness, hopelessness, helplessness, loss of energy and lack of motivation.  He was eating and sleeping too much.  He had mood shifts and the depressive symptoms would come and go.  He denied manic symptoms.  He also described flashbacks to what he described as emotional abuse in the service, but denied any sort of physical abuse.  He recently stopped attending AA meetings due to an interpersonal situation involving another attendee.  He intended to return to AA.  He report stress mainly due to family issues.  His marriage was described as "lousy."  He lived with his wife and one daughter.  He denied having friends.  He reported exercising daily.  He showed no signs of thought disturbances, his language was intact and grooming and hygiene were normal.  His dress and interpersonal interactions appropriate.  He had no signs of impulsivity.  He laughed and joked at times.  He had no current suicidal or homicidal ideations but did state that in the past several months he had ideas of shooting himself, but denied a current plan or intent.  He described looking forward to future events of his son's wedding.  He had no history of suicide attempts.  His assessment was of Major Depression.  His GAF was 50.  Another general note from psychiatry also in March 2012 also noted complaints of feeling more depressed with a desire for medicine change.  He had no racing thoughts, had good sleep and appetite.  Mental status was essentially like others, except his mood was depressed.  This medical provider continued to diagnose MDD, rule out bipolar and alcohol dependence in remission.  A GAF of 60 was assigned.  

In April 2012, the Veteran was screened for psychosocial rehabilitation and recovery (PRRC).  The problem needing attention included depressed mood, lack of appropriate socialization, lack of motivation and the need to maintain sobriety.  His diagnosis was MDD, recurrent with GAF of 41-50.  He had no history of suicide attempts or ideas.  He did have unresolved bereavement issues over a son's death several years ago.  He used to drink to self medicate.  Vocational rehabilitation was not indicated as he was on Social Security.  He last worked 3 years ago as a truck driver but stopped due to DUI.  He was married 32 years but did not socialize outside of his family.  He stayed in bed when depressed.  He was sober 6.5 years.  He described himself as a loner since junior high and previously used alcohol to socialize.  A May 2012 general psychiatry note indicated the Veteran generally had good sleep, good appetite and felt improved with the start of Effexor.  He continued to deny any symptoms such as suicidal or homicidal ideations, hallucinations or paranoia.  He also denied paranoia or worry.  His GAF was 65.  

Other records in May 2012 focused on treatment plans and evaluations for PRRC treatment, to include behavioral recovery and group therapies.  The behavioral recovery treatment plan noted a GAF of 55 for his diagnosed major depression.  Barriers potentially to his functional goals included depressed mood, diminished interest or pleasure, sleeping too much during the day, having low energy, feeling hopeless, obsessional thoughts, trouble concentrating, increased feelings of anxiety and increased irritability.  However on completion of the recovery plan, his mood and sleep were improving although he had major family issues surrounding violent behaviors of his daughter and her boyfriend.  His mental status evaluation continued to reflect normal grooming/hygiene, normal function in activities of daily living, no evidence of disturbance of thought or perception, and no signs of impulsivity.  His mood/affect were normal, with no signs of suicidal/homicidal ideation.  

A May 2012 initial assessment for PRRC noted the Veteran to live with his wife and daughter and attended the YMCA for recreation, enjoying sports and traveling.  He reported that his symptoms interfered with these activities although he was athletically inclined.  He had a GED and had taken several psychiatric classes at a local university.  He was noted to have stopped attending AA due to issues with another member.  He had not worked for more than 3 years, and last drove a truck for a nursery part time from March to November.  He enjoyed being autonomous.  His work history included having worked as a physical therapy assistant after his first discharge from the Navy, which he enjoyed, especially helping others in need.  After his second discharge from the Navy he worked 30 different jobs.  At one time he had gotten a license to sell long-term care insurance, but was unable to follow through.  In all his work other than physical therapy he felt like he never fit in.  

PRRC group therapy notes from May 2012 generally revealed the Veteran to arrive on time, was casually dressed, and well oriented with normal speech.  He generally was attentive, with appropriate behavior.  He continued with group treatment throughout the rest of 2012 in PRRC.  These groups included mood disorder groups, community integration groups, shared/group medical appointment groups, drug/alcohol recovery and morning community meeting groups.  The notes from these group meetings through 2012 generally reflect that the Veteran had normal mental status findings in group, with normal thought processes, normal grooming and hygiene, attentive to classes, had appropriate interactions with fellow group members and actively participated in activities.  His mental status persistently was without evidence of suicidal ideations or other evidence of thought disorders.  The group meetings included regular outings and activities (such as trips to museums and other points of interest, including activities like bowling) in which the Veteran generally participated.  His interactions with others were normal and shown to be constructive.  In addition to the groups he also continued individual therapy.  

The treatment records, including the group therapy notes, reflect that during 2012, the Veteran benefited from the PRRC group programs and individual treatment.  However, family conflict caused disruptions in his function.  In a June 2012 note, he described family stress involving his wife and daughter and son in law who did not help him or contribute financially and did not support his mental recovery.  On individual therapy also in June 2012 he reported benefitting from PRRC, but had family issues discussed in details.  His mood fluctuated with some depression but was overall mostly positive, with sleep and appetite normal.  He was taking his medications as prescribed.  His mental status was unremarkable and his GAF score was 55.  Another record from June 2012 indicated that he did not tolerate a medication change of decreased Seroquel, with correction in dosage resulting in improvement.  He slept 8 hours, lost some weight with effort.  He still had periods of depression, but less so.  Mental status examination was basically similar to others, although he was worried about his family.  He was again diagnosed with MDD, rule out bipolar, and alcohol use in remission.  His GAF was 65.

In July 2012, the Veteran reported increased depression after running out of medications for a week.  He reported significant family stress but otherwise findings were not remarkably deviated from prior ones on mental status.  A mental health counseling note of the same month revealed he wanted to change a schedule for PRCC classes/group and discussed major family conflict surrounding a drug abusing daughter living in their house, and poor support from his wife.  Another July 2012 individual consult described increased depression associated with continued family stress and conflict involving his daughter.  He planned to limit participation in PRRC classes to mornings due to this situation.  Another individual counseling record from the same month described the continued family conflict, which involved a domestic dispute between his daughter and her boyfriend at his house and disrespect from his wife.  He reported that this caused him to lie in bed a few days due to being upset and depressed over his family's situation.  He indicated that he avoided going to the emergency room for psychiatric symptoms although he wanted to go.  He expressed gratitude to PRRC for helping him develop social skills.  He discussed wanting to move out of his home but was concerned for his daughter's mental health.  His only support was the PRRC program.  There was discussion about him attending AA and finding friends.  

A July 25, 2012 addendum opinion from a VA staff psychiatrist was that the Veteran was unemployable given his mood instability.   

Later in July 2012 a follow-up revealed the Veteran's GAF was 55.  He arrived late to the meeting citing car troubles with his ride.  He was overall doing well and taking his medications.  His sleep, appetite and overall mood were normal.  He continued to regularly attend PRRC.  He continued to deny any alcohol or drug use.  He expressed a desire to have a letter written by a VA doctor on behalf of his VA disability claim, but the provider discussed that this was a conflict as a VA employee.  The doctor did note that the Veteran felt unable to work due to mental illness.  The Veteran also showed an evaluation from an outside agency to support his claim.  Further outside evaluation was recommended by this doctor.  Mental status remained unchanged from previous ones.  Also in July 2012, the Veteran's continued participation in group therapies and classes included participation in a PTSD group for the first time.  At this group he had difficulty differentiating between acute stress response and PTSD.  

The treatment records from August 2012, aside from showing continued active and appropriate participation in the PRRC groups, included notations in one group record that the Veteran reported having been depressed over the weekend and did not shave or shower until the day of the meeting, and that he felt better.  The depression was shown in other notes to have been related to violent and disruptive behaviors by his daughter at his house after he and his wife refused to give her money.  He also shared that he no longer felt the desire to drink and that he had been sober over 7 years.  He gave helpful insight in sharing his stories about alcohol with the Drug and Alcohol group he was participating in.  Other records from August 2012 showed that he was planning to attend another Veteran's picnic.  

An individual mental health consult from the end of August 2012 revealed that the Veteran reported significant depression, lack of energy and difficulty getting out of bed.  Stressors continued to be related to his volatile home situation.  His mental status continued to show unremarkable findings in line with prior evaluations.  An August 2012 general psychiatry note revealed the Veteran to be sleeping 10 hours a night with decreased appetite and increased irritability.  He had racing thoughts and was more "hyper."  He was feeling somewhat more out of the ordinary in terms of spending money, since increasing Effexor.  He also had increased worry and anxiety due to his daughter's situation.  Mental status revealed his mood was not as good, with blunted affect and increased worry.  His insight and judgment were fair.  His GAF was 50.  

In a September 2012 general psychiatry note, the Veteran reported feeling much better with no racing thoughts and less desire to spend money.  He had generally good sleep but was overmedicated in the morning on Seroquel.  His mental status findings returned to the levels of findings shown prior to August 2012.  His mood was better.  His GAF was 55.  The same month a meeting for the purposes of updating his recovery plan revealed he was okay although there was still some stress related to the ongoing family situation.  Mental status again was unremarkable.  

In October 2012 the Veteran's GAF dropped back down to 50 and he reported that severe stress (family related) led him to consider starting to drink again, although he did not.  His mood was poor but he had no suicidal ideations.  He started to feel good and was sleeping 8 hours following some adjustments in his Seroquel schedule.  On mental status, his mood was not good and he had anxiety and worry.  The rest of his mental status evaluation was similar to others, with fair insight and judgment.  A phone contact from October 2012 indicated that he had recently run out of medication and experienced a significant increase in symptoms, which interfered with PRRC participation.  He was feeling better after restarting them.  He continued with significant family stress and not knowing how to cope.  Arrangements were made for him to restart PRRC.  

Records from November 2012 through January 2013 document regular participation in the PRRC programs, including the various groups.  He was shown to participate actively with no evidence of inappropriate behaviors or unusual mental status findings.  A November 2012 record noted that the Veteran described himself as feeling pretty good, being helped by PRRC and tolerating his medications.  His depression had decreased the past 2 months.  He did not stay in bed or isolate as much as he did in the past.  His family situation had stabilized as his daughter's boyfriend had moved out.  He discussed a goal of attending college and obtaining an associate's degree in business and to eventually work at a golf club teaching golf.  Mental status examination revealed continued normal findings of being pleasant, talkative, with appropriate eye contact, alert, well oriented and wearing appropriate attire.  He appeared well organized with his thoughts and had no unusual thought content.  Speech was within normal limits.  He again had no homicidal or suicidal ideations.  Another November 2012 psychiatry note indicated the Veteran had started lifting weights regularly and slept regularly 8-9 hours a night.  There was less stress in the household since his daughter's boyfriend left, although there was concern about his wife losing her job.  Mental status examination revealed similar unremarkable findings as previous ones from general psychiatry.  His diagnosis was still MDD, rule out bipolar disorder, alcohol dependence in remission.  His GAF was 55.  Other records from November 2012 described the Veteran as generally doing well, going to the gym and doing some enjoyable activities.  

The report of a November 2012 Vocational Rehabilitation note for a supported employment program described the Veteran as having a diagnosis that qualifies him for supported employment and living in the catchment area for such a program.  Plans were to schedule an appointment to discuss and give an overview of this program.  

VA treatment records from December 2012 include a supportive counseling note that described recent increase in depression and anxiety related to the daughter's boyfriend returning to the home, with options discussed.  A peer support note described him as being very stressed out by his daughter and was depressed but stable.  He took his medications as prescribed.  He discussed issues surrounding his daughter's problems and his wife's refusal to support him in confronting her.  He discussed wanting to move out to his own apartment.  He was staying sober and was clean for 7 years.  He planned to attend AA more often as the meetings calmed him.  Family situation was the significant stressor.  His mental status examination revealed no remarkable findings other than apparent frustration discussing his wife and daughter.  An individual consult for supportive therapy addressed the ongoing family situation, which now involved a deadline for the daughter's boyfriend to move out.  Mental status was generally unremarkable, although he was noted to be unshaven, but otherwise appropriately dressed and groomed.  At the end of December 2012, he reported increased depression over the weekend due to ongoing family issues, but was feeling better as the boyfriend was out of the house.  He was noted to plan to attend the YMCA and PRRC after the New Year.  

In January 2013, he still was attending PRRC group meetings and classes.  He also continued with general psychiatric treatment.  He was noted to have felt more depressed until increasing Effexor on his own with improved mood.  His anxiety was controlled.  He slept 8-9 hours a day, with good appetite and stable weight.  His daughter's boyfriend had returned and his wife was in a legal issue over her job.  On mental status examination he continued to present with casual appearance, calm, alert and fully oriented, good eye contact, minimal head and hand tremors, speech not pressured, with goal directed thought content.  His mood was 100 percent better.  His affect was pleasant.  He denied suicidal or homicidal ideations, hallucinations or paranoia.  He did express delusions with anxiety controlled.  He worried about his family situation.  His insight and judgment were fair.  The diagnosis continued to be MDD, recurrent, rule out bipolar, and alcohol dependence in remission.  His GAF was 55.

At his March 2013 hearing the Veteran's attorney argued that the Veteran should get TDIU dating back to November 2006 based on findings from a VA examination of that date.  The attorney also noted that the Veteran was found disabled by Social Security as of May 2006 and described some evidence supporting this decision.  The Veteran described having stopped working in 2006 when he worked part time at the department store.  He said he could not function or take instructions.  He had severe depression and problems around people, as well as getting to work on time and just functioning.  He testified that he had not looked for a job since he has problems getting out and is isolated.  He described his depression as severe.  He said his medications were increased the past week by his doctor.  He testified that he spent Christmas at home while other family members went out to visit other relatives.  He avoided parties due to being unable to deal with people.  He indicated that he only worked with 2 or 3 other people when he worked at the department store in the warehouse.  He eventually left because of worsening depression.  He now described problems getting out of bed and sometimes did not shave, but tried to once a week.  He tried to shower daily.  He ate once a day but had a poor appetite.  He was isolated in his bedroom and avoided his family.  He denied having friends.  He had not spent time with anyone other than family for about 8 years.  He could only go to the mall for a short time due to anxiety.  He described having road rage.  He reported having a good relationship with his oldest daughter but not so good with his younger daughter.  He said his wife and he had problems.  He denied needing help paying bills, but did that himself.  He felt unable to hold any job, even a cleaning job where he could work alone at his own pace.  

A.  Increased Rating for Psychiatric Disorder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The  rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

At various times during this appeal the Veteran's psychiatric disorder has been alternately rated under Diagnostic Code (DC) 9434 (depressive disorder) and 9411-9434 (PTSD and Depressive disorder).  Regardless of the Diagnostic Code assigned, his psychiatric disorder is evaluated under the "General Rating Formula for Mental Disorders."  See 38 C.F.R. § 4.130 (2012).  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned under when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130. 

A 70 percent evaluation, is warranted for the following symptoms: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130. 

A 100 percent evaluation is warranted for the following:  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130. 

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court stated that the specified factors for each incremental rating were examples rather than requirements for a particular rating and indicated that the analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme.  The Court also found it appropriate to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, American Psychiatric Association (1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130. GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores of 51-60 involve moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers.)  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Id.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). Id.  Scores of 21-30 indicate that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends). 

The Board finds that the preponderance of the evidence is against a rating higher than 70 percent for the veteran's psychiatric disorder.  A 100 percent rating is not warranted as his symptoms do not indicate total occupational and social impairment.  As noted by the recitation of the evidence above, the record does not indicate that the Veteran suffers from any symptoms comparable to the following:  gross impairment in thought processes or communication; persistent delusions or hallucinations; inappropriate behavior; persistent danger of hurting self or others; poor hygiene; disorientation to time or place; or memory loss of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130.  To the contrary, the evidence from the treatment records (including individual and group therapy), and the VA examinations from throughout the pendency of this appeal reflect a mental status that generally was without evidence of a psychiatric impairment of the extent contemplated by the criteria for a 100 percent rating. 

Generally, the Veteran has been shown to be capable of maintaining appropriate hygiene and grooming; he is not shown to have evidence of psychotic thought in these reports that repeatedly show a lack of hallucinations, delusions, paranoia, suicidal or homicidal thoughts, and he is shown to generally be fully oriented with at least fair insight and judgment.  (He was found on one occasion to have delusional thinking from time to time, but there was no suggestion that this was a persistent problem.)  While he has been shown to have fluctuations in the severity of his symptoms, such fluctuations appeared to be generally tied to medication adjustment issues or stressful situations with close family members.  However, the episodes of exacerbations appear to have been temporary in nature, such as in January 2012 when he was noted to have stayed most of the day in bed during a period of high family conflict that resulted in police intervention, and in March 2012 when he admitted having past plans of suicide, but denied current intent.  Nevertheless, even with these periods of increased symptomatology, his problems never appeared akin to the kind of problems contemplated by the criteria for a total rating.  His GAF scores during such times dropped to between 45 and 50, which are indicative of serious impairment, but even then he was not experiencing the kind of problems contemplated in the criteria for a 100 percent rating.  

Aside from certain periods where he experienced some difficulties with the medication adjustments or when family problems were at the forefront, he generally functioned adequately and participated actively in group meetings and outings, with appropriate behaviors demonstrated.  He was shown to be capable of maintaining activities of daily living, and even maintained a general exercise regimen at a public facility.  The evidence has shown no manifestations of a major thought or perceptual disorder.  His GAF scores generally are shown to be in the 55 range or above, sometimes as high as 65 or 70, although dropping as low as 50 during periods of extreme family stress, or as low as 45 in the April 2010 VA examination (but increased to 55-65 in the October 2011 VA examination).  As noted above, such GAF scores are not shown to be consistent with the kinds of symptoms contemplated by the criteria for a 100 percent rating.

In sum, the Board finds that the evidence of record shows that the Veteran's disability picture more nearly approximates the criteria required for lower ratings for his service-connected psychiatric disorder, and that the 100 percent rating is not warranted because the Veteran has not had the sort of symptoms required for that rating.  38 C.F.R. § 4.130. 

As noted above, disability ratings are based as far as practicable on the average impairments of earning capacity.  38 C.F.R. § 3.321(b), 4.1.  To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits, or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b).  The Board finds, however, that the evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  Id.  Indeed, the very symptoms experienced by the Veteran are specifically contemplated by the rating criteria.  

Given the lack of evidence showing unusual disability with respect to the Veteran's psychiatric disorder that is not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted. 

B.  TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340 , 3.341, 4.16 (2012).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2012).  Under 38 C.F.R. § 4.16(a), for the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability. 

Where these percentage requirements are not met, entitlement to benefits on an extra-schedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history. 38 C.F.R. §4.16(b) (2012).  The Board does not have the authority to assign an extra-schedular total disability rating for compensation purposes based on individual unemployability, but may refer a case to the Director of the Compensation and Pension Service for such consideration. Bowling v. Principi, 15 Vet. App. 1 (2001); see also Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009). 

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341 , 4.16, 4.19 (2012).  Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In this case, the Board notes that the Veteran's lone service-connected disability is his psychiatric disorder, which has been rated 70 percent disabling.  Thus, the Veteran's service-connected disability meets the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a) (2012).  Even so, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.

Consequently, the Board must determine whether the Veteran's service-connected disability precludes him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage"). Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether this Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, supra.  

In his October 2008 claim for TDIU, the Veteran reported having no more than a high school education.  He described that he was no longer able to drive for the nursery he worked for seasonally between 2004 and 2006 due to issues with medication.  However in the May 2012 initial assessment for PRRC he reported that he had a GED and had taken several psychology classes at a local university.  

The Board acknowledges that the Veteran's psychiatric disorder causes social and occupational impairment from his symptoms as discussed above.  The Veteran is shown to have worked on a part-time basis from 2006 to 2008, according to documentation about his annual wages.  He has also been in receipt of Social Security disability since 2008.  He provided hearing testimony in March 2013 saying that he stopped working since 2006 when he was working part time at a department store.  However, his credibility regarding when he stopped working is somewhat undermined by the documentation of part-time wages in 2008.  Regardless as to when he entirely stopped working, his part-time work generally would not be considered a substantially gainful occupation.  The question remains as to whether he is precluded by his service-connected disability from such substantial gainful occupation.

In this matter, the Veteran's testimony and written statements and lay statements from family members allege that his psychiatric symptoms prevent work.  The report of the September 2008 VA examination described him as impulsively quitting jobs when feeling stressed.  Other medical evidence described him as quitting jobs in frustration, such as described in October 2008.  A September 2010 private vocational consult described him as unemployable and unable to work in the competitive job market, and a VA psychiatric opinion was provided in July 2012 indicating that the Veteran was unemployable.  Nevertheless, the February 2008 Social Security examination suggested that he was capable of working simple work tasks on a consistent basis, and was able to meet the demands of competitive work despite his limitations.  The September 2008 VA examination, which described him as impulsively quitting jobs under stress, also described him as doing okay in his part-time job.  While the April 2010 VA examination described the Veteran as having a marked decrease in the ability to perform occupational tasks, and noted the tendency of the Veteran to have a history of multiple temporary jobs, the examiner stopped short of calling the Veteran unemployable.  A suggestion that the Veteran was capable of gainful employment is shown in the November 2012 Vocational Rehabilitation note that indicated the Veteran qualified for supported employment, with future plans to advise the Veteran of this program. 

Although an October 2011 examiner noted that the Veteran's source of steady income from VA and SSA essentially provided a disincentive for obtaining full-time employment, the Board notes that the opinions appear somewhat divided as to the Veteran's actual ability to work.  Given the Veteran's occupational experience, his education level, and the effects of his service-connected disability, including the limitations inherent in the use of certain medications to treat his disability, the Board finds the evidence to be relatively balanced on the question of unemployability.  Consequently, the Board will resolve reasonable doubt in the Veteran's favor and grant the claim.  

C.  Effective Date

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2012).  That is, the effective date shall be fixed in accordance with the facts found. 38 U.S.C.A. § 5110(a) .

If a veteran files a claim for an increased rating with VA, and the claim is adjudicated he has the right to appeal that adjudication to the Board.  See, e.g., 38 U.S.C.A. §§ 7104 , 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2012).  If the veteran does not initiate an appeal within one year, however, the adjudication becomes final.  See 38 C.F.R. §§ 20.302(a), 20.1103 (2012). Thereafter, any award based on a subsequently filed application for the same disability can ordinarily be effective no earlier than the date of the new application. See 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 3.400(r) (2012). 

The general rule with respect to an award of increased compensation is that the effective date of such an award "shall not be earlier than the date of receipt of application therefor." 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1)  (2012) (to the same effect).  An exception to this rule applies under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred during the one-year period preceding the date of receipt of the claim for increased compensation.  In that situation, the law provides that the effective date "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (2000); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (Sept. 23, 1998). 

If a formal claim for compensation has previously been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization can be accepted as an informal claim for benefits.  38 C.F.R. § 3.157 (2012).  As to reports prepared by VA or the uniformed services, the date of receipt of such a claim is deemed to be the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital.  § 3.157(b)(1).  For reports prepared by a non-VA hospital where the veteran was maintained at VA expense, the date of admission to the hospital is accepted as the date of receipt of claim if VA maintenance was authorized prior to admission.  Id.  If, however, VA maintenance was authorized subsequent to admission, the date VA received notice of the admission will be accepted.  Id.  For all other reports, including reports from private physicians, laypersons, and state and other institutions, the date of receipt of the report is accepted as the date of receipt of an informal claim.  Id.  § 3.157(b)(2), (3). 

By way of history, service connection for a psychiatric disorder classified as major depression was granted in an April 1996 rating which assigned an initial 10 percent evaluation.  The Veteran filed a claim for an increased rating for his psychiatric disorder in August 2006-received on August 10, 2006 by the RO in Philadelphia, Pennsylvania.  The RO, in a December 2006 rating, granted a 30 percent rating for the psychiatric disorder classified as major depression, and assigned an effective date of August 10, 2006.  In March 2007 the Veteran filed a notice of disagreement (NOD), in which he argued that the criteria for a 50 percent rating were met for his psychiatric disorder.  He also requested review of the case by a Decision Review Officer (DRO).  In a September 2007 rating, a DRO granted a 50 percent rating, effective from August 10, 2006.  Following the September 2007 decision, new evidence was received within a year of the 2007 decision in the form of Social Security Administration records.  The  RO treated this as a claim for entitlement to an increased rating for the psychiatric disorder.  The RO, in an April 2010 DRO decision, assigned the 70 percent rating currently in effect, effective from August 11, 2008.  

Given the sequence of events described above, especially with respect to the continuation of the prosecution of the Veteran's claim since it was filed in 2006, the Board is obliged to review all of the evidence of record to determine whether entitlement to a 70 percent rating arose any sooner than August 11, 2008.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400 (2012); Swanson v. West, 12 Vet. App. 442 (1999); 13 Vet. App. 197 (1999); Hazan v. Gober, 10 Vet. App. 511 (1997).  The effective date will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  Id.  

In this instance, VA records showing psychiatric testing for possible vocational training in the field of clock and watch repair were prepared on December 27, 2007 and January 7, 2008.  The Veteran arrived at the testing on time, appropriately groomed and dressed, alert and cooperative.  He understood the purpose of testing, with a mildly anxious mood noted.  On making a mistake he complained that his memory was bad.  His insight was fair and judgment was good.  There was no evidence of psychiatric interference on testing.  The results of testing revealed he was basically intact and was oriented as to general questions regarding his name, age, location, month, date and time.  He showed some memory problem in being unable to remember the former President although he correctly named the current.  Test results revealed he was not suited for clock/watch repair requiring fine motor and spatial skills and was deemed better suited for a training program not requiring new learning or exact physical demands for detailed work.  It was suggested that a training program should take advantage of his interest in working with others and relatively strong verbal skills.  His memory difficulties and emotional issues suggested that he would do best in occupations with relatively routine tasks that allowed positive interactions with others.  His GAF was estimated to have been 51 in the past and currently 61.  

A June 2008 psychiatric consultation report shows the Veteran transferred his care to VA.  He reported his sleep was pretty good and he had too much appetite.  He reported varying energy levels and some difficulties around people and some concentration problem for much of his life.  He was noted to have a history of treatment for alcohol problems with no current usage.  He was noted to be married twice and currently worked part time at a department store, despite applying for Social Security disability.  Objectively, on mental status evaluation, he was neatly dressed with normal speech, and varying mood.  His thought content was negative for suicidal or homicidal ideations, hallucinations, or delusions.  He did report issues with concentration, anxiety and irritability.  He had fair judgment and insight.  He was assessed with major depressive disorder (MDD), recurrent, rule out bipolar versus anxiety related symptoms, and alcohol dependence in remission.  His GAF was shown to be 52.  Similar findings on mental status examinations were shown in general psychiatric and individual therapy notes from July 17, 2008 and July 23, 2008.  These records again showed he reported good sleep and appetite.  He did have some issues with complaints of decreased energy and increased anxiety in these records.  

The next treatment records are not dated until August 11, 2008.  The Board notes that the Veteran's service-connected psychiatric disorder has been evaluated under Diagnostic Code (DC) 9434 in the earlier rating decisions up to November 2008 and 9411-9434 in the April 2010 rating decision that granted a 70 percent rating effective August 11, 2008.  These are all rated under a General Rating Formula, which has been addressed above.  As previously noted under this formula, a 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The aforementioned VA records fail to establish that a 70 percent rating is warranted for the psychiatric disorder prior to August 11, 2008.  These records do not reveal occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to the Veteran's symptoms from his psychiatric disorder.  To the contrary, they reflect that his mental status was relatively normal, with normal dress and grooming, and normal speech.  He did have issues with fluctuating mood and there were some issues with concentration, anxiety and worry.  However his thought content was completely devoid of suicidal or homicidal ideations, hallucinations, or delusions.  Judgment and insight were generally fair.  His GAF scores were shown to be over 50--specifically 51, 52 and 61--suggestive of mild to moderate symptoms.  Even by September 2008 (after the August effective date for the award of a 70 percent rating) his GAF score was considered to be in the range of 51 to 60, again showing only moderate symptomatology.  

In sum, the evidence does not reflect that a factually ascertainable increase in the veteran's disability sufficient to warrant the 70 percent rating was shown in the record until after the effective date already assigned by the RO.  An earlier effective date is therefore not warranted. 


ORDER

Entitlement to an increased rating for service-connected psychiatric disability is denied. 

Entitlement to TDIU is granted, subject to the laws and regulations governing the award of compensation benefits.  

Entitlement to an effective date earlier than August 11, 2008, for award of a 70 percent rating for a service-connected psychiatric disorder is denied. 



______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


